           Case 1:18-cv-03338-GLR Document 12 Filed 11/01/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

                             *
THE STEAMSHIP TRADE ASSOCIATION
OF BALTIMORE, INC.           *

                       Plaintiff,             *      Civil Action No. 18-03338-GLR

v.                                            *

INTERNATIONAL LONGSHOREMEN’S                         *
ASSOCIATION, AFL-CIO, LOCAL 333
                                *
               Defendant.
                                *

*      *       *       *       *      *     *   *    *               *      *       *       *
                                    JOINT STATUS REPORT

        Plaintiff, the Steamship Trade Association of Baltimore, Inc. (“STA”), by and through its
attorney, Michael J. Collins and the Law Offices of Michael J. Collins PC, and Defendant,
International Longshoremen’s Association, AFL-CIO, Local 333 (“ILA Local 333”), by and
through its attorneys James R. Rosenberg, Brian G. Esders and the law firm of Abato,
Rubenstein and Abato, P.A., in accordance with the Court’s order of October 31, 2018, hereby
jointly submit this status report and respond to the Court’s questions as follows:

       1. Whether the parties would like to participate in mediation.

The parties would not like to participate in mediation.

       2. Whether the parties object to having the case transferred to a U.S. Magistrate
          Judge for all further proceedings.

The parties do not wish for the case to be transferred to a U.S. Magistrate Judge for all further
proceedings.

       3. The status of the case.

The parties have scheduled an arbitration to resolve the current disputes, pursuant to the
Collective Bargaining Agreement, to be heard to Arbitrator Andrew Strongin on November 20,
2018. Further, at this time, the Complaint has not been formally served on the Defendant, nor
has a Waiver of Service, pursuant to Rule 4 of the Federal Rules of Civil Procedure, been
requested. As such, it is the position of the parties that there is no due date at this time for the
Defendant to file a responsive pleading or otherwise Answer the Complaint.
         Case 1:18-cv-03338-GLR Document 12 Filed 11/01/18 Page 2 of 3




       4. Any pending motions.

At this time there are no pending motions, however, it is expected that Plaintiff will seek to
extend the Temporary Restraining Order issued by the Court on October 29, 2018 until such time
as the Arbitrator referenced above issues a Decision and Award.

       5. Any other issues the parties wish to bring to the Court’s attention.

Plaintiff’s assertions:
Plaintiff’s position is that, since the issuance of the Temporary Restraining Order, there have
been severe issues related to completion of the truck line at Seagirt Marine Terminal (“SMT”),
which has caused work normally completed at 18:00 hours to extend to 21:00 hours. This means
that trucks are waiting significantly longer times than normal, with a large increase in trucks
waiting more than two hours. Four hundred and fifty trucking companies and 1,400 drivers have
been adversely affected.

Overall production, in terms of servicing trucks at SMT, is not close to meeting historical norms.
For example, historically takes 76 minutes to service a truck. On October 30 and 31, that
servicing time has expanded to 119 minutes. Today, the morning productivity times are over 106
minutes. If this lack of productivity continues, truckers will no longer enter the terminal. There
are significant vessel operations scheduled this week and into the weekend. Vessels may be
turned away from Baltimore as early as Monday.

We also have been advised of a potential truckers’ strike. Several customers are stating that they
are seeking alternatives to the Port of Baltimore.

Plaintiff may seek the Court’s additional intervention on an emergency basis at the earliest
possible time if matters do not immediately improve to protect the Port.

Defendant’s assertions:
Defendant asserts that it is taking all reasonable actions to comply with the Court’s temporary
restraining order and encouraging compliance by member employees of Plaintiff.

Defendant is without sufficient information to confirm Plaintiff’s allegations about delays,
however, Defendant asserts that Plaintiff has deviated from past practice concerning soliciting
overtime work and such changes may have contributed to delays, if any. Defendant has acted to
encourage labor to work as directed and to take overtime work. Plaintiff, however, has not taken
any disciplinary action against any employees it alleges have acted improperly despite its ability
and right to do so.

With respect to an alleged potential trucker’s strike, the Defendant does not represent those
individuals, nor do they work for Plaintiff. Defendant has not had communications with
“truckers” nor has Defendant encouraged a “potential truckers’ strike.”




                                                2
         Case 1:18-cv-03338-GLR Document 12 Filed 11/01/18 Page 3 of 3



November 1, 2018                                Respectfully submitted,

/s/ Michael J. Collins                          /s/ James R. Rosenberg
Michael J. Collins (Bar No. 05971)              James R. Rosenberg (Bar No. 22885)
Michael@mjcollinslaw.com                        jrosenberg@abato.com
Law Offices of Michael J. Collins
7104 Biter Lane                                 /s/ Brian G. Esders
Highland, MD 20777                              Brian G. Esders (Bar No. 28745)
(410) 967-7614                                  besders@abato.com
                                                Abato, Rubenstein and Abato, P.A.
Attorneys for Plaintiff, Steamship              809 Gleneagles Court, Suite 320
Trade Association of Baltimore, Inc.            Baltimore, Maryland 21286
                                                (410) 321-0990

                                                Attorneys for Defendant




                                       3
